United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
DEPARTMENT OF THE NAVY, BUREAU OF
MEDICINE & SURGERY, CIVILIAN
MANAGEMENT DEPARTMENT, NAVAL
HOSPITAL, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Kelley Craig, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0541
Issued: April 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 13, 2020 appellant, through counsel, filed a timely appeal from a July 17, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $6,043.46, for which she was without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period March 1, 2016 through
May 25, 2019 without an appropriate offset; (2) whether it properly denied waiver of recovery of
the overpayment; and (3) whether OWCP properly required recovery of the overpayment by
deducting $100.00 from appellant’s continuing compensation payments, every 28 days.
FACTUAL HISTORY
On July 22, 1991 appellant, then a 37-year-old secretary, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral upper extremity conditions as a result of
her repetitive employment duties. OWCP accepted the claim for bilateral carpal tunnel syndrome.
Appellant stopped work on June 5, 1991 and received intermittent wage-loss compensation
benefits. She returned to work on August 18, 1991, but stopped work again on May 13, 1992 due
to left carpal tunnel release surgery and did not return. Appellant received wage-loss compensation
for temporary total disability on the supplemental rolls for which she was placed on the periodic
rolls effective June 16, 2002.
By letter dated April 12, 2017, OWCP advised appellant that FECA requires that her
continuing compensation benefits be reduced if she begins receiving SSA age-related retirement
benefits based on her federal service. It indicated that she should advise OWCP immediately if
she had been approved for, or was currently receiving, SSA age-related retirement benefits as her
records indicated that she had turned 62, the minimum age at which an individual is eligible to
receive SSA retirement benefits, within the last five years.
On April 11, 2019 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form.
On April 15, 2019 SSA completed the dual benefits calculation form, which listed
appellant’s SSA benefit rates with a FERS offset and without a FERS offset from March 2016
through January 2019. Beginning March 2016, the SSA rate with FERS was $606.00 and without
FERS was $453.30. Beginning December 2016, the SSA rate with FERS was $608.00 and without
FERS was $454.60. Beginning December 2017, the SSA rate with FERS was $620.00 and without
FERS was $463.70. Beginning December 2018, the SSA rate with FERS was $637.00 and without
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the July 17, 2019 decision, OWCP and the Board received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

FERS was $476.70. Beginning January 2019 the SSA rate with FERS was $637.00 and without
FERS was $476.70.
On May 21, 2019 OWCP prepared a FERS offset calculation worksheet wherein it noted
the calculation of appellant’s overpayment from March 1, 2016 through May 25, 2019. The total
overpayment was determined to be $6,043.46.
In a letter dated June 4, 2019, OWCP notified appellant that, based on information provided
by SSA regarding the amount of her age-related retirement benefit which was partially attributable
to federal service, her FECA wage-loss compensation had been adjusted. It explained that she was
in receipt of FECA benefits every four weeks amounting to $2,072.00. However, appellant’s
federal service increased her monthly social security payment by $148.43, which must be offset
against her compensation benefits. OWCP explained that her compensation payments would be
offset by the portion of her SSA retirement benefits attributable to her federal service on account
of age, resulting in a new net compensation payment of $1,923.57, every 28 days. Appellant’s
compensation payments were adjusted effective May 26, 2019.
On June 11, 2019 OWCP issued a preliminary determination finding that an overpayment
of compensation in the amount of $6,043.46 had been created. It explained that the overpayment
occurred because her FECA benefits were not reduced by the FERS portion of her SSA age-related
retirement benefits for the period March 1, 2016 through May 25, 2019. OWCP found appellant
without fault in the creation of the overpayment and forwarded an overpayment action request
form and overpayment recovery questionnaire (Form OWCP-20). It requested that she provide
supporting documentation including income tax returns, bank account statements, bills and
cancelled checks, pay slips, and any other records which supported income and expenses. OWCP
afforded appellant 30 days to respond.
In an overpayment action request form dated June 27, 2019, received on July 2, 2019,
appellant contested fact of overpayment, the amount of the overpayment, and requested a waiver
of recovery because she was without fault in the creation of the overpayment. She argued that an
overpayment had not been created because she was informed by SSA personnel that an offset only
occurs for Supplemental Security Income (SSI) or Social Security Disability Insurance (SSDI)
which she did not receive. Appellant explained that she was in receipt of Social Security agerelated retirement benefits and upon receiving her first SSA check, she was informed by both
OWCP and SSA that her benefits would not change.
In an accompanying June 27, 2019 letter, appellant reported that upon receiving OWCP’s
May 30 and June 4, 2019 letters informing her that she was in receipt of dual FERS and SSA
benefits without an appropriate offset, she contacted SSA and was informed that there was no
information in her file which indicated that it had contacted OWCP regarding an offset. SSA
further explained that an offset would only occur if she was in receipt of SSI or SSDI benefits.
Appellant reported calling the claims examiner to relay the information provided by SSA and
requested that he look into the matter further as her research also indicated that her social security
retirement benefits did not create an offset. She explained that before providing OWCP with any
more of her personal and financial information, she would like them to investigate the matter
further.

3

By decision dated July 17, 2019, OWCP finalized its preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $6,043.46 for the period March 1, 2016 through May 25, 2019, because it failed to offset her
compensation payments by the portion of her SSA age-related benefits that were attributable to
her federal service. It further found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment of compensation because she failed to provide
any of the financial information requested. OWCP concluded that there was no evidence to
substantiate that recovery of the overpayment would either defeat the purpose of FECA or be
against equity and good conscience. It indicated that the overpayment would be recovered by
withholding $100.00 from her continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment.4 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-based benefits that are attributable to
federal service of the employee.6 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,043.46, for which she was without fault, because she
concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period March 1, 2016 through May 25, 2019.8
In its July 17, 2019 decision, OWCP found that an overpayment of compensation was
created for the period March 1, 2016 through May 25, 2019. The overpayment was based on the
evidence that, while appellant was receiving compensation for total disability under FECA, she
was also receiving SSA age-based retirement benefits. A claimant cannot receive both
compensation for wage-loss and SSA age-related retirement benefits attributable to federal service
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (February 3, 1997).

8

T.B., Docket No. 18-1449 (issued March 19, 2019).

4

for the same period.9 The information provided by SSA established that appellant received SSA
age-related retirement benefits that were attributable to federal service during the period March 1,
2016 through May 25, 2019. Consequently, the fact of overpayment has been established.10
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided the SSA rates with FERS, and without FERS for specific periods
commencing March 1, 2016 through May 25, 2019. OWCP provided its calculations for each
relevant period based on the SSA worksheet. No contrary evidence was provided.
When contesting OWCP’s June 11, 2019 preliminary determination, appellant asserted that
the SSA retirement benefits did not create an overpayment of compensation based on information
on websites governing state and local regulations. However, as noted above, FECA governs the
implementing regulations, which provide that benefits have to be adjusted for the FERS portion of
SSA age-related retirement benefits due to a prohibited dual benefit.11
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period March 1, 2016 through May 25, 2019 and finds that an overpayment of compensation in
the amount of $6,043.46 was created.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.13
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.14
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do

9

See E.K., Docket No. 18-0587 (issued October 1, 2018).

10

L.M., Docket No. 19-1197 (issued January 8, 2020).

11

Supra note 7.

12

See D.C., Docket No. 17-0559 (issued June 21, 2018).

13

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
14

See Robert Atchison, 41 ECAB 83, 87 (1989).

5

not exceed a specified amount as determined by OWCP.15 Additionally recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.16
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.17 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $6,043.46
overpayment of compensation.19
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.20 Appellant,
however, had the responsibility to provide the appropriate financial information to OWCP.21
In its preliminary determination dated June 11, 2019, OWCP explained the importance of
providing the completed overpayment questionnaire and financial information, including copies
of income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. It advised appellant that it would deny waiver if she failed to furnish the
requested financial information within 30 days. Appellant, however, did not submit a completed
Form OWCP-20 or provide any financial documentation supporting her income and expenses.22
As a result, OWCP did not have the necessary financial information to determine if recovery of
15

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
16

Id. at § 10.437(a)(b).

17

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

18

Id. at § 10.438(b).

19

A.C., Docket No. 18-1550 (issued February 21, 2019).

20

20 C.F.R. § 10.436.

21

Id. at § 10.438; see N.J., Docket No. 19-1170 (issued January 10, 2020).

22

R.M., Docket No. 19-1570 (issued June 1, 2020).

6

the overpayment would defeat the purpose of FECA or if recovery would be against equity and
good conscience.23 The Board thus finds that OWC, properly denied waiver of recovery of the
overpayment.24
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or her attention is called to the same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.25
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$100.00 every 28 days from appellant’s continuing compensation payments.26
OWCP provided appellant a Form OWCP-20 with the June 11, 2019 preliminary
determination. Appellant did not complete the overpayment recovery questionnaire or provide the
necessary financial information to support her income and expenses prior to the final July 17, 2019
overpayment decision. The overpaid individual is responsible for providing information about
income, expenses, and assets as specified by OWCP.27 When an individual fails to provide
requested financial information, OWCP should follow minimum collection guidelines designed to
collect the debt promptly and in full.28 The FECA procedure manual provides that in these
instances, OWCP should set the rate of repayment at 25 percent of the 28-day net compensation
amount until the balance of the overpayment is paid in full.29 While appellant did not submit the
financial information requested, the record reflects that her continuing 28-day compensation
amounts to $1,923.57. Therefore, deducting $100.00 every 28 days from her continuing
compensation is not in excess of the 25 percent repayment rate.30
As appellant did not submit the financial documentation to OWCP as requested, the Board
finds that there is no evidence of record to establish that OWCP erred in requiring recovery of the
23

G.G., Docket No. 19-0684 (issued December 23, 2019).

24

20 C.F.R. § 10.438; see L.D., Docket No. 19-0606 (issued November 21, 2019).

25

Id. at § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

26

L.D., Docket No. 19-1423 (issued March 2, 2020).

27

20 C.F.R. § 10.438. See also A.F., Docket No. 19-0054 (issued June 12, 2019).

28

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002).

29

Federal (FECA) Procedure Manual, supra note 15 at 6.500.8(c)(1) (September 2018).

30

E.M., Docket No. 19-0857 (issued December 31, 2019).

7

$6,043.46 overpayment by deducting $100.00 every 28 days from appellant’s continuing
compensation payments.31
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,043.46, for which she was without fault, as she concurrently
received SSA age-related retirement benefits while receiving FECA wage-loss compensation
benefits for the period March 1, 2016 through May 25, 2019. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment and properly required recovery of the
overpayment by deducting $100.00 from her continuing compensation payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

31

M.D., Docket No. 19-1500 (issued February 24, 2020).

8

